Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 and 02/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Remarks

The following is a non-final office action in response to applicant’s request for continued examination filed on 08/09/2021 for response of the office action mailed on 04/20/2021. The claims 1 and 16 are amended. No new claim was added. No claim was cancelled. Therefore, claims 1-12 and 14-26 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 08/09/2021, with respect to “Power saving protocol for efficient sleep mode” have been considered but are moot. In response to arguments, previously used reference of Manthiramoorthy et al. (US 20140105037) is replaced with a new reference of Wang et al. (US 20200404589. Therefore, respective arguments rendered moot.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-6, 10, 16-21, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200059861, henceforth “Huang”) and in view of Wang et al. (US 20200404589, us-provisional-application US 62637747, cited for priority henceforth “Wang”) and further in view of Shukla et al. (US 9294997, henceforth “Shukla”).
Examiner’s note: in what follows, references are drawn to Huang unless otherwise mentioned.
Regarding claim 1, Huang teaches an access point for managing network devices in sleep mode or power save mode comprising: 
a memory configured to (Fig. 8 the storage device 816 includes a machine-readable medium 822 on which is stored one or more sets of data structures or instructions 824, see [0083]. The missing/crossed out limitations will be discussed in view of Shukla.); and
a processor (Fig. 8 item 802) configured to broadcast during a beacon interval (Fig. 2 depicts a transmission scheme 200 showing a beacon interval and sending main radio beacons, see [0035].), via a transceiver (Fig. 8 item 820): 
a standard beacon signal comprising information to connect devices to a network via the access point and scheduling information identifying times during which the transceiver will broadcast one or more wake-up beacon signals during one or more beacon intervals, causing only the plurality of devices in sleep mode or power save mode to listen during an identified time for a wake-up beacon signal (Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to the user devices 124, 126, and 128. The AP determines network timing synchronization information, 
the wake-up beacon signal  (The user devices receive the wake up radio beacon frame, see [0032]. The missing/crossed out limitations will be discussed in view of Wang.),
the wake-up beacon signal comprising (The user devices receive the wake up radio beacon frame, see [0032]. The missing/crossed out limitations will be discussed in view of Shukla.),
and (The missing/crossed out limitations will be discussed in view of Shukla.).
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) a memory configured to temporarily store data addressed to one or more devices connected to the access point that are in sleep mode or power save mode, (2) the wake-up beacon signal at a highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode, (3) a wake-up beacon signal comprising traffic indication map information identifying one or more of the devices in sleep mode or power save mode that have data addressed thereto stored in the memory, causing only the one or more devices identified to have data addressed thereto to temporarily wake or stay awake from sleep mode or power save mode until the one or more devices retrieve the data addressed thereto, (4) the data from the memory to the devices to which the data is respectively addressed.
However, Shukla discloses the missing/crossed limitations comprising: (1) memory configured to temporarily store data addressed to one or more devices connected to the access point that are in sleep mode or power save mode (Fig. 5 the TIM element 512 includes the information itself or indicate that a peer node has information waiting for the node that is sleeping, such as buffered packets of data waiting to be transmitted to the node, see [0033]. So, the node temporarily stores data addressed to another node that is sleeping.), (3) a wake-up beacon signal comprising traffic indication map information identifying one or more of the devices in sleep mode or power save mode that have data addressed thereto stored in the memory, causing only the one or more devices identified to have data addressed thereto to temporarily wake or stay awake from sleep mode or power save mode until the one or more devices retrieve the data addressed thereto (Fig. 5, the wakeup beacon 502 includes five fields, a category field 504, an action field 506, a check beacon field 508, a timestamp 510, and a traffic information map (TIM) element 512, see [31]. So, one of the wakeup beacon fields comprises a traffic information map. Fig. 3 at 308 a node receives one or more wakeup beacons from one or more peer nodes, see [36]. The manager of the node reads to check beacon field 508 and TIM element 512 of wakeup beacon 502 and if determines that data is waiting for the node, the the data from the memory to the devices to which the data is respectively addressed (Fig. 6 step 604, a wakeup beacon is transmitted to indicate that the data is available but does not necessarily include that data, see [41]. At 606, an indication is received to show that the receiving node is able to receive the data, see [43]. At 608, the data is transmitted  to the receiving node, see [44].)
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Shukla in order to make a more effective device by saving power, see (Shukla, [abstract].).
Wang discloses the missing/crossed limitations comprising: (2) the wake-up beacon signal at a highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode (FIGS. 1A-1C are system diagrams illustrating wireless transmit/receive unit (WTRU), radio access network (RAN), core network (CN) etc. A WTRU 192 (e.g., IoT device) includes a primary connectivity radio (PCR) transceiver 196 and a WUR transceiver 198. The WUR transceiver 198 operates as a companion radio to the PCR transceiver 196 to receive a wake-up signal or a wake-up radio (WUR) frame 194. The wake-up signal or WUR frame 194 carries control information. Receiving the wake-up signal or WUR frame 194 by the WUR transceiver 198 causes the PCR transceiver 196 to wake up from sleep. For example, a WUR frame 194 transmitted from an access point (AP) 192 may trigger a WTRU 193 equipped with the WUR transceiver 198 to wake up from the sleep mode and initiate reception activities or association/authentication procedures using the PCR transceiver 196…The WUR transceiver 198 may operate in 2.4 GHz, 5 GHz and may be extended to Sub 1 GHz., see [0102], provisional application [0094]-[0098]. FIGS. 12, 13, and 14 illustrates signal configurations 1200, 1300, 1400 of multiple copies of narrow band protection a STA transmitting WUR beacons or discovery frame may duplicate the NBP of the WUR beacons or discovery frames, or other broadcast WUR frames over the 20 MHz channel, see [0128], provisional application [0118]-[0119]. The STA may indicate how many concurrent WUPs or NBPs of a WUR beacon, discovery frame, or broadcast WUR frames it can transmit, see [0129]. For the WUR, the STA may know the WUR data rate used by the AP. This may be achieved by the AP and the STA negotiating the WUR data rate over PCR, or the AP may choose the highest data rate for the initial transmission over WUR, see [0180], provisional application [0168]. This technique is used for broadcasting the wake-up beacon signal at a highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Wang in order to make a more effective device by performing AP (network) discovery with minimum energy consumption and  providing a means of efficient association with the appropriate BSS and AP for a low power device that contains a WUR, see (Wang, [0192].).
Regarding claim 2, Huang, Wang, and Shukla teach all the claim limitations of claim 1 above; and Huang further teaches wherein (The missing/crossed out limitations will be discussed in view of Shukla.). 
 the wake-up beacon signal is relatively smaller than the standard beacon signal, wherein the optional information segment of the frame body of the wake-up beacon contains only traffic indication map information and omits the information to connect devices to the network via the access point contained in the standard beacon signal. However, Shukla discloses the missing/crossed limitations comprising: (1) the wake-up beacon signal is relatively smaller than the standard beacon signal, wherein the optional information segment of the frame body of the wake-up beacon contains only traffic indication map information and omits the information to connect devices to the network via the access point contained in the standard beacon signal (The wakeup beacons can be much smaller than current beacons conventionally sent and received, such as management beacons, see [12]. Fig. 5. Here wakeup beacon 502 includes five fields, a category field 504, an action field 506, a check beacon field 508, a timestamp 510, and a traffic information map (TIM) element 512. These fields of wakeup beacon 502 can have sizes of 1, 1, 1, 8, and 6-257 octets, respectively, for a total size as little as 35 bytes. In this particular example no offset is included, see [31]. The wakeup beacon 502 may not have all the fields. This technique is used to design a wakeup beacon such a way which contains only traffic information map (TIM) element 512 and omits the information to connect devices to the network.).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Shukla in order to make a more effective device by saving power, see (Shukla, [abstract].).
Regarding claim 3, Huang, Wang, and Shukla teach all the claim limitations of claim 1 above; and Huang further teaches wherein the wake-up beacon signal is only received by the plurality of devices that are in sleep mode or power save mode during the current beacon interval (Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to the user devices 124, 126, and 128, see [0025]. A Wi-Fi device may only need to receive either a main radio beacon or a LP-WUR beacon, depending on whether the Wi-Fi device is operating in a high power state (e.g., the main radio transceiver is active) or a low power state (e.g., the LP-WUR transceiver is active), see [0021]. A Wi-Fi device in sleep mode receives or attempts to receive, using the WUR beacon timing information, one or more LP-WUR beacon frames at target wake-up radio beacon transmission times (TWBTTs), see [0023]. The LP-WUR beacon frame is only received by the sleeping device.).
 	Regarding claim 4, Huang, Wang, and Shukla teach all the claim limitations of claim 1 above; and Huang further teaches wherein the standard beacon signal is only received by devices that are not in sleep mode or power save mode or that temporarily wake or stay awake from sleep mode or power save mode during the current beacon interval (A Wi-Fi device may only need to receive either a main radio beacon or a LP-WUR beacon, depending on whether the Wi-Fi device is operating in a high power state (e.g., the main radio transceiver is active) or a low power state (e.g., the LP-WUR transceiver is active), see [0021]. A main radio beacon is equivalent to a standard beacon signal. This technique is used to design a standard beacon signal  such a way that it is only received by the devices in a high power state (not in sleep mode or power save mode or that temporarily wake or stay awake from sleep mode or power save mode).
Regarding claim 5, Huang, Wang, and Shukla teach all the claim limitations of claim 1 above; and Huang further teaches wherein the access point transmits the standard beacon signals and the wake-up beacon signals at different times within the current beacon interval (The target wake-up radio beacon transmission times (TWBTTs) may be different from  the target wake-up radio beacon transmission times are related to the wake-up beacon signals. So, the standard beacon signals and the wake-up beacon signals are transmitted at different times within the current beacon interval.).
Regarding claim 6, Huang, Wang, and Shukla teach all the claim limitations of claim 1 above; and Huang further teaches wherein (Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to the user devices 124, 126, and 128, see [0025]. The missing/crossed out limitations will be discussed in view of Shukla.).
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) wherein the scheduling information causes the one or more devices in sleep mode or power save mode to: remain asleep during transmissions of subsequent standard beacon signals, or not download subsequent standard beacon signals. However, Shukla discloses the missing/crossed limitations comprising: wherein the scheduling information causes the one or more devices in sleep mode or power save mode to: remain asleep during transmissions of subsequent standard beacon signals, or not download subsequent standard beacon signals (Fig. 4 illustrates an example wakeup beacon schedule 402 having a start time 404, a wakeup beacon broadcast interval (wakeup interval) 406, and an offset 408 relative to a management beacon schedule 410, see [26]. While the wakeup beacon schedule 402 includes wakeup beacons 412 at each of wakeup intervals 406, a node in a power-saving state will not necessarily wake up for every 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Shukla in order to make a more effective device by saving power, see (Shukla, [abstract].).
Regarding claim 26, Huang, Wang, and Shukla teach all the claim limitations of claim 1 above; and Huang further teaches wherein the processor (Fig. 8 item 802) is configured to broadcast the wake-up beacon signals less frequently than the beacon interval (The time interval separating LP-WUR beacon transmissions may be larger than the time interval separating main radio beacon transmissions, see [0021]. Here the LP-WUR beacons are equivalent to the wake-up beacon signals. So, the processor is configured to broadcast the wake-up beacon signals less frequently than the beacon interval.).  
Regarding claim 10, Huang, Wang, and Shukla teach all the claim limitations of claim 1 above; and Huang further teaches wherein (The missing/crossed out limitations will be discussed in view of Shukla.). 
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) wherein the wake-up beacon signal omits information in the standard beacon signal designated as optional and/or mandatory by a communication protocol standard. However, Shukla discloses the missing/crossed limitations comprising: (1) the wake-up beacon signal omits information in the standard beacon signal designated as optional and/or mandatory by a communication protocol standard (Fig. 5. Here wakeup beacon 502 includes five fields, a category field 504, an action field 506, a check beacon field 508, a timestamp 510, and a traffic information map (TIM) element 512. These fields of wakeup beacon 502 can have sizes of 1, 1, 1, 8, and 6-257 octets, respectively, for a total size as little as 35 bytes. In this particular example no offset is included, see [31]. So, the wake-up beacon signal omits information in the standard beacon signal designated as optional and/or mandatory by a communication protocol standard.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Shukla in order to make a more effective device by saving power, see (Shukla, [abstract].).
Regarding claim 16, Huang teaches a method for an access point to manage network devices in sleep mode or power save mode, the method comprising: 
 (Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to the user devices 124, 126, and 128. The missing/crossed out limitations will be discussed in view of Shukla.);   
broadcasting, via a transceiver of the access point (Fig. 7 the transceiver 710 transmits/receives signal.): 
a standard beacon signal comprising: 
information to connect devices to the network via the access point (Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to a user devices 124, 126, 128. The AP determines network timing synchronization information, device/network capability information, and the like, and send that information to the  access point (AP), see [0022]); and 
scheduling information identifying times during which the transceiver will broadcast one or more wake-up beacon signals during one or more beacon intervals, causing only the plurality of devices in sleep mode or power save mode to listen during an identified time for a wake-up beacon signal (Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to a user devices 124, 126, 128. Fig. 3 the  AP 302 sends one or more WUR beacon frames (e.g., WUR beacon frames 332, 334, 336) to the user device 320 at various intervals called target wake-up radio beacon transmission times (TWBTTs) 304, 306, 308. The user device 320 receives or attempt to receive the WUR beacon frames 332, 334, 336 using the timing information while in sleep mode, see [0040].),
the wake-up beacon signal  (The user device receives the wake up radio beacon frame, see [0032]. The missing/crossed out limitations will be discussed in view of Wang.),
the wake-up beacon signal comprising(The user device receives the wake up radio beacon frame, see [0032]. The missing/crossed out limitations will be discussed in view of Shukla.),and
 (The missing/crossed out limitations will be discussed in view of Shukla.).
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) temporarily storing, in the memory of an access point, data addressed to one or more devices connected to the access point that are in sleep mode or power save mode, (2) the wake-up beacon signal at a highest supported data rate determine to be common to the plurality of devices connected to the access point that are in sleep mode or power save mode, (3) a wake-up beacon signal comprising traffic indication map information identifying one or more of the devices in sleep mode or power save mode that have data addressed thereto stored in the memory, causing only the one or more devices identified to have data addressed thereto to temporarily wake or stay awake from sleep mode or power save mode until the one or more devices retrieve the data addressed thereto (4) the data from the memory to the devices to which the data is respectively addressed.
However, Shukla discloses the missing/crossed limitations comprising: (2) temporarily storing, in the memory of an access point, data addressed to one or more devices connected to the access point that are in sleep mode or power save mode (Fig. 5 the TIM element 512 may include the information itself or indicate that a peer node has information waiting for the node that is sleeping, such as buffered packets of data waiting to be transmitted to the node, see [0033]. So, the node temporarily stores data addressed to another node that is sleeping.), (3) a wake-up beacon signal comprising traffic indication map information identifying one or more of the devices in sleep mode or power save mode that have data addressed thereto stored in the memory, causing only the one or more devices identified to have data addressed thereto to temporarily wake or stay awake from sleep mode or power save mode until the one or more devices retrieve the data addressed thereto (Fig. 5, the wakeup beacon 502 includes five fields, a category field 504, an action field 506, a check beacon field 508, a timestamp 510, and a traffic information map (TIM) element 512, see [31]. So, one of the wakeup beacon fields comprises a traffic information map. Fig. 3 at 308 a node receives one or more wakeup beacons from one or more peer nodes, see [36]. The manager of the node reads to check beacon field 508 and TIM element 512 of wakeup beacon 502 and if determines that data is waiting for the node, the manager may cause the node to stay awake to receive the data, see [37].), (4) and the data from the memory to the devices to which the data is respectively addressed (Fig. 6 step 604, a wakeup beacon is transmitted to indicate that the data is available but does not necessarily include that data, see [41]. At 606, an indication is received to show that the receiving node is able to receive the data, see [43]. At 608, the data is transmitted by the intermediate node to the receiving node, see [44].)
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s method by adding the teachings of Shukla in order to make a more effective method by saving power, see (Shukla, [abstract].).
Wang discloses the missing/crossed limitations comprising: (1) the wake-up beacon signal at a highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode (FIGS. 1A-1C are system diagrams illustrating wireless transmit/receive unit (WTRU), radio access network (RAN), core network (CN) etc. A WTRU 192 (e.g., IoT device) includes a primary connectivity radio (PCR) transceiver 196 and a WUR transceiver 198. The WUR transceiver 198 operates as a companion radio to the PCR transceiver 196 to receive a wake-up signal or a wake-up radio (WUR) frame 194. The wake-up signal or WUR frame 194 carries control information. Receiving the wake-up signal or WUR frame 194 by the WUR transceiver 198 causes the PCR transceiver 196 to wake up from sleep. For example, a WUR frame 194 transmitted from an access point (AP) 192 may trigger a WTRU 193 equipped with the WUR transceiver 198 to wake up from the sleep mode and initiate reception activities or association/authentication procedures using the PCR transceiver 196…The WUR transceiver 198 may operate in 2.4 GHz, 5 GHz and may be extended to Sub 1 GHz., see [0102], provisional application [0094]-[0098]. FIGS. 12, 13, and 14 illustrates signal configurations 1200, 1300, 1400 of multiple copies of narrow band protection (NBP) of the same WUR PPDU over the 20 MHz channel. For example, a STA transmitting WUR beacons or discovery frame may duplicate the NBP of the WUR beacons or discovery frames, or other broadcast WUR frames over the 20 MHz channel, see [0128], provisional application [0118]-[0119]. The STA may indicate how many concurrent WUPs or NBPs of a WUR beacon, discovery frame, or broadcast WUR frames it can transmit, see [0129]. For the WUR, the STA may know the WUR data rate used by the AP. This may be achieved by the AP and the STA negotiating the WUR data rate over PCR, or the AP may choose the highest data rate for the initial transmission over WUR, see [0180], provisional application [0168]. This technique is used for broadcasting the wake-up beacon signal at a highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Wang in order to make a more effective device by performing AP (network) discovery with minimum energy consumption and  providing a means of efficient association with the appropriate BSS and AP for a low power device that contains a WUR, see (Wang, [0192].).
Regarding claim 17, Huang, Wang, and Shukla teach all the claim limitations of claim 16 above; and Huang further teaches wherein (The missing/crossed out limitations will be discussed in view of Shukla.). 
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) wherein the wake-up beacon signal is relatively smaller than the standard beacon signal, wherein the optional information segment of the frame body of the wake-up beacon contains only traffic indication map information and omits the information to connect devices to the network via the access point contained in the standard beacon signal. However, Shukla discloses the missing/crossed limitations comprising: (1) wherein the wake-up beacon signal is relatively smaller than the standard beacon signal, wherein the optional information segment of the frame body of the wake-up beacon contains only traffic indication map information and omits the information to connect devices to the network via the access point contained in the standard beacon signal (The wakeup beacons can be much smaller than current beacons conventionally sent and received, such as management beacons, see [12]. Fig. 5. Here wakeup beacon 502 includes five fields, a category field 504, an action field 506, a check beacon field 508, a timestamp 510, and a traffic information map (TIM) element 512. These fields of wakeup beacon 502 can have sizes of 1, 1, 1, 8, and 6-257 octets, respectively, for a total size as little as 35 bytes. In this particular example no offset is included, see [31]. The wakeup beacon 502 may not have all the fields. This technique is used to design a wakeup beacon such a way which contains 
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s method by adding the teachings of Shukla in order to make a more effective method by saving power, see (Shukla, [abstract].).
Regarding claim 18, Huang, Wang, and Shukla teach all the claim limitations of claim 16 above; and Huang further teaches wherein the wake-up beacon signal is only received by the plurality of devices in sleep mode or power save mode during the current beacon interval (Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to the user devices 124, 126, and 128, see [0025]. A Wi-Fi device may only need to receive either a main radio beacon or a LP-WUR beacon, depending on whether the Wi-Fi device is operating in a high power state (e.g., the main radio transceiver is active) or a low power state (e.g., the LP-WUR transceiver is active), see [0021]. A Wi-Fi device in sleep mode receives or attempt to receive, using the WUR beacon timing information, one or more LP-WUR beacon frames at target wake-up radio beacon transmission times (TWBTTs), see [0023]. The LP-WUR beacon frame is only received by the sleeping device.).
Regarding claim 19, Huang, Wang, and Shukla teach all the claim limitations of claim 16 above; and Huang further teaches wherein the standard beacon signal is only received by devices that are not in sleep mode or power save mode or that temporarily wake or stay awake from sleep mode or power save mode during the current beacon interval (A Wi-Fi device may only need to receive either a main radio beacon or a LP-WUR beacon, depending on whether the Wi-Fi device is operating in a high power state (e.g., the main radio transceiver is active) or a low power state (e.g., the LP-WUR transceiver is active), see [0021]. A main radio 
Regarding claim 20, Huang, Wang, and Shukla teach all the claim limitations of claim 16 above; and Huang further teaches wherein the access point transmits the subsequent standard beacon signals and the wake-up beacon signals at different times within the current beacon interval (The target wake-up radio beacon transmission times (TWBTTs) may be different from the target beacon transmission times (TBTTs) within the current beacon interval, see [0021]. The target beacon transmission times are related to the standard beacon signals and the target wake-up radio beacon transmission times are related to the wake-up beacon signals. So, the standard beacon signals and the wake-up beacon signals are transmitted at different times within the current beacon interval.).
Regarding claim 21, Huang, Wang, and Shukla teach all the claim limitations of claim 16 above; and Huang further teaches wherein (Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to the user devices 124, 126, and 128, see [0025]. The missing/crossed out limitations will be discussed in view of Shukla.).
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) wherein the scheduling information causes the one or more devices in sleep mode or power save mode to: remain asleep during transmissions of subsequent standard beacon signals, or not download subsequent standard beacon signals. However, Shukla discloses the missing/crossed limitations comprising: wherein the scheduling information causes the one or more devices in sleep mode or power save mode to: remain asleep during transmissions of subsequent standard beacon signals, or not download subsequent standard beacon signals (Fig. 4 illustrates a wakeup beacon schedule 402 having a start time 404, a wakeup beacon broadcast interval (wakeup interval) 406, and an offset 408 relative to a management beacon schedule 410, see [26]. While the wakeup beacon schedule 402 includes wakeup beacons 412 at each of wakeup intervals 406, a node in a power-saving state will not necessarily wake up for every beacon. When a node wakes up at every beacon interval and that interval is short, the node's power-save mode is called a light-sleep mode. In a deep-sleep mode, the node wakes at longer intervals, see [27]. So, the node remains asleep during transmissions of subsequent standard beacon signals.).
Regarding claim 25, Huang, Wang, and Shukla teach all the claim limitations of claim 16 above; and Huang further teaches comprising broadcasting the wake-up beacon signals less frequently than the beacon interval (The time interval separating LP-WUR beacon transmissions may be larger than the time interval separating main radio beacon transmissions, see [0021]. Here the LP-WUR beacons are equivalent to the wake-up beacon signals. So, the processor is configured to broadcast the wake-up beacon signals less frequently than the beacon interval.).  
Claims 7, 8, 11-12, 14-15, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200059861, henceforth “Huang”) in view of  Wang et al. (US 20200404589, us-provisional-application US 62637747, cited for priority henceforth “Wang”), Shukla et al. (US 9294997, henceforth “Shukla”) and further in view of Verma et al. (US 20180309538, henceforth “Verma”).
Regarding claim 7, Huang, Wang, Shukla, and Verma teach all the claim limitations of claim 1 above; and Huang further teaches wherein the processor is configured to: 
(Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to the user devices 124, 126, and 128, see [0025]. The missing/crossed out limitations will be discussed in view of Verma.); and
(The missing/crossed out limitations will be discussed in view of Wang.).
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) receive supported rates from each of the plurality of devices in sleep mode or power save mode, (2) determine the highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode.
However, Verma discloses the missing/crossed limitations comprising: (1) receive supported rates from each of the network devices in sleep mode or power save mode  (Fig. 6, the communication scheme 600 illustrates how an AP 605 and a wireless device 610 may perform data rate selection for wake up radio transmissions, see [0106]. The communication scheme 600 illustrates a companion radio data rate adaptation procedure based on measurements made using a primary radio of the wireless device 610. In the data rate adaptation procedure illustrated by the communication scheme 600, the AP 605 may adjust or select data rates for future companion radio transmissions based on one or more parameters or signal characteristics measured or determined using messages communicated using the primary radio, see [0107].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Verma in order to make a more dynamic device by dynamically adapting data rate, see (Verma, [0046].).
However, Wang discloses the missing/crossed limitations comprising: (2) determine the highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode (FIGS. 1A-1C are system diagrams illustrating wireless transmit/receive unit (WTRU), radio access network (RAN), core network (CN) etc. A WTRU 192 (e.g., IoT device) includes a primary connectivity radio (PCR) transceiver 196 and a WUR transceiver 198. The WUR transceiver 198 operates as a companion radio to the PCR transceiver 196 to receive a wake-up signal or a wake-up radio (WUR) frame 194. The wake-up signal or WUR frame 194 carries control information. Receiving the wake-up signal or WUR frame 194 by the WUR transceiver 198 causes the PCR transceiver 196 to wake up from sleep. For example, a WUR frame 194 transmitted from an access point (AP) 192 may trigger a WTRU 193 equipped with the WUR transceiver 198 to wake up from the sleep mode and initiate reception activities or association/authentication procedures using the PCR transceiver 196…The WUR transceiver 198 may operate in 2.4 GHz, 5 GHz and may be extended to Sub 1 GHz., see [0102], provisional application [0094]-[0098]. FIGS. 12, 13, and 14 illustrates signal configurations 1200, 1300, 1400 of multiple copies of narrow band protection (NBP) of the same WUR PPDU over the 20 MHz channel. For example, a STA transmitting WUR beacons or discovery frame may duplicate the NBP of the WUR beacons or discovery frames, or other broadcast WUR frames over the 20 MHz channel, see [0128], provisional application [0118]-[0119]. The STA may indicate how many concurrent WUPs or NBPs of a WUR beacon, discovery frame, or broadcast WUR frames it can transmit, see [0129]. For the WUR, the STA may know the WUR the AP may choose the highest data rate for the initial transmission over WUR, see [0180], provisional application [0168]. This technique is used for broadcasting the wake-up beacon signal at a highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Wang in order to make a more effective device by performing AP (network) discovery with minimum energy consumption and  providing a means of efficient association with the appropriate BSS and AP for a low power device that contains a WUR, see (Wang, [0192].).
Regarding claim 8, Huang, Wang, Shukla, and Verma teach all the claim limitations of claim 1 above; and Huang further teaches wherein the processor (Fig. 8 item 802) is configured to(The missing/crossed out limitations will be discussed in view of Verma.). 
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) broadcast the wake-up beacon signals at a higher data rate than the standard beacon signals. However, Verma discloses the missing/crossed limitations comprising: (1) broadcast the wake-up beacon signals at a higher data rate than the standard beacon signals (Data rate adaptation procedures is used to select a data rate for wake-up radio transmission based on one or more identified parameters, see [004]. The processor determines that a parameter associated with a first signal transmitted to a wake up radio of a station at a first data rate satisfies a threshold, select a second data rate less than the first data rate based at least in part on determining that the  wake-up beacon signals at a first data rate and the standard beacon signals at a second data rate where the first date rate is higher than  the second data rate. So, the wake-up beacon signal is broadcast at a higher data rate than the standard beacon signals.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Verma in order to make a more dynamic device by dynamically adapting data rate, see (Verma, [0046].).
Regarding claim 11, Huang teaches a device for operating in sleep mode or power save mode in a network, comprising: 
a processor (Fig. 8 item 802) configured to: 
receive a standard beacon frame to connect to an access point, wherein the standard beacon frame includes scheduling information identifying times during which a transceiver will broadcast one or more wake-up beacon signals during one or more beacon intervals, causing only the devices in sleep mode or power save mode to listen during an identified time for a wake-up beacon signal (FIG. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to a user devices 124, 126, 128. The AP determines network timing synchronization information, device/network capability information, and the like, and send that information to the user devices. The user devices use this information to connect to an access point (AP), see [0022]. FIG. 3, the  AP 302 also sends one or more WUR beacon frames (e.g., WUR beacon frames 332, 334, 336) to the user device 320 at various intervals called target wake-up radio beacon transmission times (TWBTTs) 304, 306, , 
(The missing/crossed out limitations will be discussed in view of Verma.), 
wake up from sleep mode or power save mode during the times identified in the scheduling information to receive from the access point a broadcast of the wake-up beacon signal (Fig. 5 at block 510, a processor on the user device causes the user device to determine a target wake-up radio beacon transmission time (TWBTT) schedule and wakes up the device, see [0058]. At block 512, a processor on the user device causes the user device to receive (or attempt to receive), from an AP or peer device, a WUR beacon frame at a TWBTT, see [0059]. The missing/crossed out limitations will be discussed in view of Wang.),
wherein (The missing/crossed out limitations will be discussed in view of Shukla.),  
(The missing/crossed out limitations will be discussed in view of Shukla.); and 
(The missing/crossed out limitations will be discussed in view of Shukla.).
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) transmit to the connected access point data rates supported by the device and an indication that the device is entering sleep mode or power save mode, (2) at a highest supported data rate common to the device and one or more other devices connected to the access point that are in sleep mode or power save mode, (3) wherein the wake-up beacon signal comprises traffic indication map information identifying one or more devices in sleep mode or power save mode that have data addressed thereto stored in an access point memory, (4) analyze the traffic indication map information to determine if the wake-up beacon signal identifies the device as having data addressed thereto, (5) if the traffic indication map information identifies the device as having data addressed thereto, staying awake until the device retrieves the data, or if the traffic indication map information does not identify the device as having data addressed thereto, re-entering sleep mode or power save mode.
However, Verma discloses the missing/crossed limitations comprising: (1) transmit to the connected access point data rates supported by the device and an indication that the device is entering sleep mode or power save mode (FIG. 6 illustrates a communication scheme 600 that supports data rate selection for wake-up radio transmissions. The communication scheme 600 implements aspects of wireless communication system 100. The communication scheme 600 illustrates how an AP 605 and a wireless device 610 performs data rate selection for companion radio transmissions. At block 615, the wireless device 610 initiates a low-power mode. To coordinate entering the low-power mode with the AP 605, the wireless device 610 transmits a 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Verma in order to make a more dynamic device by dynamically adapting data rate, see (Verma, [0046].).
Wang discloses the missing/crossed limitations comprising: (2) at a highest supported data rate common to the device and one or more other devices connected to the access point that are in sleep mode or power save mode (FIGS. 1A-1C are system diagrams illustrating wireless transmit/receive unit (WTRU), radio access network (RAN), core network (CN) etc. A WTRU 192 (e.g., IoT device) includes a primary connectivity radio (PCR) transceiver 196 and a WUR transceiver 198. The WUR transceiver 198 operates as a companion radio to the PCR transceiver 196 to receive a wake-up signal or a wake-up radio (WUR) frame 194. The wake-up signal or WUR frame 194 carries control information. Receiving the wake-up signal or WUR frame 194 by the WUR transceiver 198 causes the PCR transceiver 196 to wake up from sleep. For example, a WUR frame 194 transmitted from an access point (AP) 192 may trigger a WTRU 193 equipped with the WUR transceiver 198 to wake up from the sleep mode and initiate reception activities or association/authentication procedures using the PCR transceiver 196…The WUR transceiver 198 may operate in 2.4 GHz, 5 GHz and may be extended to Sub 1 GHz., see [0102], provisional application [0094]-[0098]. FIGS. 12, 13, and 14 illustrates signal configurations 1200, 1300, 1400 of multiple copies of narrow band protection (NBP) of the same WUR PPDU over the 20 MHz channel. For example, a STA transmitting WUR beacons or discovery frame may duplicate the NBP of the WUR beacons or discovery frames, or other broadcast WUR frames over the 20 MHz channel, see [0128], provisional application [0118]-[0119]. The STA WUR beacon, discovery frame, or broadcast WUR frames it can transmit, see [0129]. For the WUR, the STA may know the WUR data rate used by the AP. This may be achieved by the AP and the STA negotiating the WUR data rate over PCR, or the AP may choose the highest data rate for the initial transmission over WUR, see [0180], provisional application [0168]. This technique is used for broadcasting the wake-up beacon signal at a highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Wang in order to make a more effective device by performing AP (network) discovery with minimum energy consumption and  providing a means of efficient association with the appropriate BSS and AP for a low power device that contains a WUR, see (Wang, [0192].).
Shukla discloses the missing/crossed limitations comprising: (3) wherein the wake-up beacon signal comprises traffic indication map information identifying one or more devices in sleep mode or power save mode that have data addressed thereto stored in an access point memory (Fig. 5, the wakeup beacon 502 includes five fields, a category field 504, an action field 506, a check beacon field 508, a timestamp 510, and a traffic information map (TIM) element 512, see [31]. So, one of the wakeup beacon fields comprises a traffic information map. Fig. 3 at 308 a node receives one or more wakeup beacons from one or more peer nodes, see [36]. The node wakes up and the manager of the node checks beacon field 508 and TIM element 512 of wakeup beacon 502 for information of data, se [37].), (4) analyze the traffic indication map information to determine if the wake-up beacon signal identifies the device as having data addressed thereto (Fig. 3 at 310, the manager of the node determine whether or not data is , (5) if the traffic indication map information identifies the device as having data addressed thereto, staying awake until the device retrieves the data, or if the traffic indication map information does not identify the device as having data addressed thereto, re-entering sleep mode or power save mode (If data is determined to be waiting, method 300 continues along the "Yes" path to block 312. At block 312, the node maintains the communication state to permit the node to receive data indicated by the one or more wakeup beacons. If data is determined not to be waiting, method 300 continues along the "No" path to block 304 to re-enter the power-saving state of the power-save mode, see [36].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Shukla in order to make a more effective device by saving power, see (Shukla, [abstract].).
Regarding claim 12, Huang, Wang, Shukla, and Verma teach all the claim limitations of claim 11 above; and Huang further teaches wherein (The missing/crossed out limitations will be discussed in view of Shukla.). 
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) the wake-up beacon signal is relatively smaller than the standard beacon signal, wherein the optional information segment of the frame body of the wake-up beacon contains only traffic indication map information and omits the information to connect devices to the network via the access point contained in the standard beacon signal.
 However, Shukla discloses the missing/crossed limitations comprising: (1) the wake-up beacon signal is relatively smaller than the standard beacon signal, wherein the optional information segment of the frame body of the wake-up beacon contains only traffic indication map information and omits the information to connect devices to the network via the access point contained in the standard beacon signal (The wakeup beacons can be much smaller than current beacons conventionally sent and received, such as management beacons, see [12]. Fig. 5, the wakeup beacon 502 includes five fields, a category field 504, an action field 506, a check beacon field 508, a timestamp 510, and a traffic information map (TIM) element 512. These fields of wakeup beacon 502 can have sizes of 1, 1, 1, 8, and 6-257 octets, respectively, for a total size as little as 35 bytes. In this particular example no offset is included, see [31]. The wakeup beacon 502 may not have all the fields. A person skilled in the art may design a wakeup beacon such a way which contains only traffic information map (TIM) element 512 and omits the information to connect devices to the network.).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Shukla in order to make a more effective device by saving power, see (Shukla, [abstract].).
 Regarding claim 14, Huang, Wang, Shukla, and Verma teach all the claim limitations of claim 11 above; and Huang further teaches, wherein (The missing/crossed out limitations will be discussed in view of Verma.). 
 the processor is configured to receive the wake-up beacon signals at a higher data rate than the standard beacon signals. However, Verma discloses the missing/crossed limitations comprising: (1) wherein the processor is configured to receive the wake-up beacon signals at a higher data rate than the standard beacon signals (Data rate adaptation procedures is used to select a data rate for wake-up radio transmission based on one or more identified parameters, see [004]. The processor determines that a parameter associated with a first signal transmitted to a wake up radio of a station at a first data rate satisfies a threshold, select a second data rate less than the first data rate based at least in part on determining that the parameter satisfies the threshold, and transmit a second signal to the wake up radio of the station at the second data rate, see [0007]. This technique is used to receive the wake-up beacon signals at a first data rate and the standard beacon signals at a second data rate, where the first data rate is higher than the second data rate. So, the wake-up beacon signal receives at a higher data rate than the standard beacon signals.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Verma in order to make a more dynamic device by dynamically adapting data rate, see (Verma, [0046].).
Regarding claim 15, Huang, Wang, Shukla, and Verma teach all the claim limitations of claim 11 above; and Huang further teaches wherein the processor (Fig. 8 item 802) is configured to receive the wake-up beacon signals less frequently than the beacon interval (The time interval separating LP-WUR beacon transmissions may be larger than the time interval separating main radio beacon transmissions, see [0021]. Here the LP-WUR beacons are 
Regarding claim 22, Huang, Wang, Shukla, and Verma teach all the claim limitations of claim 16 above; and Huang further teaches further comprising: 
(Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to the user devices 124, 126, and 128, see [0025]. The missing/crossed out limitations will be discussed in view of Verma); and
(Fig. 1 a LP-WUR beacon signaling procedure facilitates an AP 102 to send a wake up radio (WUR) management frame 140 to the user devices 124, 126, and 128, see [0025]. The missing/crossed out limitations will be discussed in view of Wang.).
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) receiving supported rates from each of the plurality of devices in sleep mode or power save mode, (2) determine the highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode.
However, Verma discloses the missing/crossed limitations comprising: (1) receiving supported rates from each of the plurality of devices in sleep mode or power save mode (Fig. 6, the communication scheme 600 illustrates how an AP 605 and a wireless device 610 may perform data rate selection for wake up radio transmissions, see [0106]. The communication scheme 600 illustrates a companion radio data rate adaptation procedure based on measurements made using a primary radio of the wireless device 610. In the data rate adaptation procedure .
Wang discloses the missing/crossed limitations comprising: (2) determine the highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode (FIGS. 1A-1C are system diagrams illustrating wireless transmit/receive unit (WTRU), radio access network (RAN), core network (CN) etc. A WTRU 192 (e.g., IoT device) includes a primary connectivity radio (PCR) transceiver 196 and a WUR transceiver 198. The WUR transceiver 198 operates as a companion radio to the PCR transceiver 196 to receive a wake-up signal or a wake-up radio (WUR) frame 194. The wake-up signal or WUR frame 194 carries control information. Receiving the wake-up signal or WUR frame 194 by the WUR transceiver 198 causes the PCR transceiver 196 to wake up from sleep. For example, a WUR frame 194 transmitted from an access point (AP) 192 may trigger a WTRU 193 equipped with the WUR transceiver 198 to wake up from the sleep mode and initiate reception activities or association/authentication procedures using the PCR transceiver 196…The WUR transceiver 198 may operate in 2.4 GHz, 5 GHz and may be extended to Sub 1 GHz., see [0102], provisional application [0094]-[0098]. FIGS. 12, 13, and 14 illustrates signal configurations 1200, 1300, 1400 of multiple copies of narrow band protection (NBP) of the same WUR PPDU over the 20 MHz channel. For example, a STA transmitting WUR beacons or discovery frame may duplicate the NBP of the WUR beacons or discovery frames, or other broadcast WUR frames over the 20 MHz channel, see [0128], provisional application [0118]-[0119]. The STA may indicate how many concurrent WUPs or NBPs of a WUR beacon, discovery frame, or broadcast WUR frames it can transmit, see [0129]. For the WUR, the STA may know the WUR the AP may choose the highest data rate for the initial transmission over WUR, see [0180], provisional application [0168]. This technique is used for broadcasting the wake-up beacon signal at a highest supported data rate common to the plurality of devices connected to the access point that are in sleep mode or power save mode.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Wang in order to make a more effective device by performing AP (network) discovery with minimum energy consumption and  providing a means of efficient association with the appropriate BSS and AP for a low power device that contains a WUR, see (Wang, [0192].).
Regarding claim 23, Huang, Wang, Shukla, and Verma teach all the claim limitations of claim 16 above; and Huang further teaches comprising (The missing/crossed out limitations will be discussed in view of Verma). 
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) broadcast the wake-up beacon signals at a higher data rate than the standard beacon signals. However, Verma discloses the missing/crossed limitations comprising: (1) broadcast the wake-up beacon signals at a higher data rate than the standard beacon signals (Data rate adaptation procedures may be used to select a data rate for wake-up radio transmission based on one or more identified parameters, see [004]. The processor may determine that a parameter associated with a first signal transmitted to a wake up radio of a station at a first data rate satisfies a threshold, select a second data rate less than the first data rate based at least in part on determining that the parameter satisfies the threshold, and transmit a second signal to the wake  wake-up beacon signals at a first data rate and the standard beacon signals at a second data rate. So, the wake-up beacon signal is broadcast at a higher data rate than the standard beacon signals.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Verma in order to make a more dynamic device by dynamically adapting data rate, see (Verma, [0046].).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200059861, henceforth “Huang”) in view of Shukla et al. (US 9294997, henceforth “Shukla”), Wang et al. (US 20200404589, us-provisional-application US 62637747, cited for priority henceforth “Wang”), Verma et al. (US 20180309538, henceforth “Verma”) and further in view of  Nagaraja et al. (US 20100203892, henceforth “Nagaraja”).
 Regarding claim 9, Huang, Wang, Shukla, and Verma teach all the claim limitations of claim 1 above; and Huang further teaches wherein the processor (Fig. 8 item 802) is configured to  (Fig. 7 shows a functional diagram of a communication station 700. The communication station 700 may also be suitable for use as a handheld device, a mobile device, a cellular telephone, a smartphone, a tablet, a netbook, a wireless terminal, a laptop computer, a wearable computer device, a femtocell, a high data rate (HDR) subscriber station, an AP, an access terminal, or other personal communication system (PCS) device. Each device supports different data rate, see [0070]. The missing/crossed out limitations will be discussed in view of Nagaraja.). 
broadcast multiple wake-up beacons, each at a different data rate, during a single beacon interval. However, Nagaraja discloses the missing/crossed limitations comprising: (1) broadcast multiple wake-up beacons, each at a different data rate, during a single beacon interval (Fig. 11 the Home NodeB (HNB) transmits beacon bursts targeting multiple potential UE wake-up times, see [0121]. This technique is used to broadcast multiple wake-up beacons, each at a different data rate, during a single beacon interval.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s device by adding the teachings of Nagaraja in order to make a more dynamic device by initiating a cell search and reselection procedure for discovering and reselecting the first base station, see (Nagaraja, [0009].).
 Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200059861, henceforth “Huang”) in view of Wang et al. (US 20200404589, us-provisional-application US 62637747, cited for priority henceforth “Wang”), Shukla et al. (US 9294997, henceforth “Shukla”) and further in view of Nagaraja et al. (US 20100203892, henceforth “Nagaraja”).
Regarding claim 24, Huang, Wang, and Shukla teach all the claim limitations of claim 16 above; and Huang further teaches wherein (Fig. 7 shows a functional diagram of a communication station 700. The communication station 700 may also be suitable for use as a handheld device, a mobile device, a cellular telephone, a smartphone, a tablet, a netbook, a wireless terminal, a laptop computer, a wearable  
As noted above, Huang is silent about the aforementioned missing/crossed limitations of: (1) the access point broadcasts multiple wake-up beacons, each at a different data rate. However, Nagaraja discloses the missing/crossed limitations comprising: (1) the access point broadcasts multiple wake-up beacons, each at a different data rate (Fig. 11 the Home NodeB (HNB) transmits beacon bursts targeting multiple potential UE wake-up times, see [0121].  This technique is used to broadcast multiple wake-up beacons, each at a different data rate, during a single beacon interval.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Huang’s method by adding the teachings of Nagaraja in order to make a more dynamic method by initiating a cell search and reselection procedure for discovering and reselecting the first base station, see (Nagaraja, [0009].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416